Exhibit 10.4

UNCONDITIONAL GUARANTY AND SECURITY AGREEMENT

This continuing UNCONDITIONAL GUARANTY AND SECURITY AGREEMENT (this “Guaranty”)
is entered into as of May 1, 2009, by and among ADEPT TECHNOLOGY INTERNATIONAL,
LTD., a California corporation, ADEPT TECHNOLOGY HOLDINGS, INC., a Delaware
corporation, ADEPT TECHNOLOGY CANADA HOLDING CO., a Nova Scotia unlimited
liability company, and ADEPT TECHNOLOGY CANADA CO., a Nova Scotia unlimited
liability company (each, a “Guarantor” and collectively, the “Guarantors”), in
favor of SILICON VALLEY BANK (“Bank”). Capitalized terms used but not otherwise
defined herein shall have the meanings given them in the Loan Agreement (as
defined below).

RECITALS

A. Concurrently herewith, Bank and Adept Technology, Inc., a Delaware
corporation (“Borrower”), are entering into that certain Loan and Security
Agreement dated as of May 1, 2009 (as amended, restated, or otherwise modified
from time to time, the “Loan Agreement”) pursuant to which Bank has agreed to
make certain advances of money and to extend certain financial accommodations to
Borrower (collectively, the “Loans”), subject to the terms and conditions set
forth therein.

B. In consideration of the agreement of Bank to make the Loans to Borrower under
the Loan Agreement, Guarantors are willing to jointly and severally guarantee
the full payment and performance when due by Borrower of all of Borrower’s
Obligations, all as further set forth herein.

C. Guarantors are Subsidiaries of the Borrower and will obtain substantial
direct and indirect benefit from the Loans made by Bank to Borrower under the
Loan Agreement.

NOW, THEREFORE, to induce Bank to enter into the Loan Agreement, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound, Guarantors hereby jointly and
severally represent, warrant, covenant and agree as follows:

AGREEMENT

Section 1. Guaranty.

1.1 In consideration of the foregoing, Guarantors, jointly and severally, hereby
irrevocably, absolutely and unconditionally guarantee to Bank the prompt and
complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of all Obligations. Guarantors agree that they shall
each execute such other documents or agreements and take such action as Bank
shall reasonably request to effect the purposes of this Guaranty.

1.2 The obligations of Guarantors under this Guaranty are independent of
Borrower’s Obligations and separate actions may be brought against each
Guarantor (without regard to whether an action is brought against Borrower or
any other Guarantor or whether Borrower or any other Guarantor is joined in the
action).

Section 2. Creation of Security Interest.

2.1 To secure the payment and performance of (a) all of the Obligations when
due, and (b) all of each Guarantor’s obligations hereunder, each Guarantor
hereby grants to Bank a continuing security interest in all of such Guarantor’s
right, title and interest in, and to the Collateral (hereinafter defined),
whether now owned or hereafter acquired or arising, and all proceeds and
products thereof. “Collateral” means all of each Guarantor’s right, title and
interest in and to the following:

(a) All goods, Accounts, Equipment, Inventory, contract rights or rights to
payment of money, leases, license agreements, franchise agreements, General
Intangibles, commercial tort claims, documents, instruments (including any
promissory notes), chattel paper (whether tangible or electronic), cash,

 

1



--------------------------------------------------------------------------------

deposit accounts, fixtures, letter-of-credit rights (whether or not the letter
of credit is evidenced by a writing), securities, financial assets, and all
other investment property, and supporting obligations, whether now owned or
hereafter acquired, wherever located; and

(b) all of each Guarantor’s Books relating to the foregoing, and any and all
claims, rights and interests in any of the above and all substitutions for,
additions, attachments, accessories, accessions and improvements to and
replacements, products, and proceeds (including insurance proceeds) of any or
all of the foregoing.

2.2 Guarantors each hereby authorize Bank to file financing statements, without
notice to Guarantors, with all appropriate jurisdictions to perfect or protect
Bank’s security interest and rights hereunder, including a notice that any
disposition of the Collateral by a Guarantor or any other Person shall be deemed
to violate the rights of Bank under the Code. Such financing statements may
indicate the Collateral as “all assets of the Debtor” or words of similar
effect, or as being of an equal or lesser scope, or with greater detail, all in
Bank’s discretion.

2.3 All certificates and all promissory notes and instruments evidencing
securities (the “Pledged Securities”) shall be delivered to and held by or on
behalf of Bank, pursuant hereto. All certificated Pledged Securities shall be
listed on Schedule A hereto and shall be accompanied by duly executed
instruments of transfer or assignment undated and in blank, all in form and
substance satisfactory to Bank. All uncertificated Pledged Securities shall be
subject to a Control Agreement in form and substance satisfactory to Bank.

Section 3. Representations and Warranties. Guarantors hereby represent and
warrant that:

(a) Each Guarantor (i) is a corporation duly organized, validly existing and in
good standing under the laws of its state of incorporation, as disclosed on the
Perfection Certificates; (ii) is duly qualified to do business and is in good
standing in every jurisdiction where the nature of its business requires it to
be so qualified; (iii) has all requisite power and authority to execute and
deliver this Guaranty and each other Loan Document executed and delivered by
such Guarantor pursuant to the Loan Agreement or this Guaranty and to perform
its obligations thereunder and hereunder; (iv) is a wholly-owned Subsidiary of
Borrower; (v) as of the date hereof does not own any Subsidiaries other than as
set forth in its Perfection Certificate; and (vi) hereby represents that all
information concerning such Guarantor set forth on any Perfection Certificate is
accurate and complete in all material respects as of the date hereof.

(b) The execution, delivery and performance by each Guarantor of this Guaranty
(i) are within each Guarantor’s powers and have been duly authorized by all
necessary action; (ii) do not contravene any Guarantor’s charter documents or,
in any material respect any law or any contractual restriction binding on or
affecting any Guarantor or by which any Guarantor’s property may be affected;
(iii) do not require any authorization or approval or other action by, or any
notice to or filing with, any governmental authority or any other Person under
any material indenture, mortgage, deed of trust, lease, agreement or other
instrument to which any Guarantor is a party or by which any Guarantor or any of
its property is bound, except such as have been obtained or made; and (iv) do
not result in the imposition or creation of any Lien upon any property of any
Guarantor, other than the Liens created pursuant to Section 2 hereof.

(c) This Guaranty is a valid and binding, joint and several obligation of
Guarantors, enforceable against each Guarantor in accordance with its terms,
except as the enforceability thereof may be subject to or limited by bankruptcy,
insolvency, reorganization, arrangement, moratorium or other similar laws
relating to or affecting the rights of creditors generally.

(d) There is no action, suit or proceeding affecting any Guarantor pending or,
to the knowledge of any Responsible Officer (for purposes hereof the reference
to Borrower in the definition of “Responsible Officer” shall be deemed a
reference to Guarantors), threatened in writing before any court, arbitrator, or
governmental authority, domestic or foreign, which may have a material adverse
effect on the ability of any Guarantor to perform its obligations under this
Guaranty.

 

2



--------------------------------------------------------------------------------

(e) Guarantors’ obligations hereunder are not subject to any offset or defense
against Bank or Borrower of any kind.

(f) The incurrence of Guarantors’ obligations under this Guaranty will not cause
any Guarantor to (i) become insolvent; (ii) be left with unreasonably small
capital for any business or transaction in which such Guarantor is presently
engaged or plans to be engaged; or (iii) be unable to pay its debts as such
debts mature.

(h) Guarantors have good title to the Collateral, free of Liens except Permitted
Liens. Except as reflected in any reserves for obsolete inventory included in
the Borrower’s most recent consolidated balance sheet provided to Bank, all
Inventory is in all material respects of good and marketable quality, free from
material defects. As of the date hereof, no Guarantor has any deposit accounts
other than the deposit accounts with Bank and deposit accounts described in such
Guarantor’s Perfection Certificate delivered to Bank in connection with the Loan
Agreement.

(i) Except as disclosed in the Guarantors’ Perfection Certificates or as
approved by Bank in writing, the Collateral is not in the possession of any
third party bailee (such as a warehouse). Except as hereafter disclosed to Bank
in writing by Guarantors, none of the components of the Collateral shall be
maintained at locations other than as provided in Guarantors’ Perfection
Certificates. In the event that Guarantors, after the date hereof, intend to
store or otherwise deliver any portion of the Collateral to a bailee, then
Guarantors will first receive the written consent of Bank and such bailee must
acknowledge in writing that the bailee is holding such Collateral for the
benefit of Bank.

(j) Guarantors jointly and severally covenant, warrant, and represent to Bank
that the security interest granted herein is and shall at all times continue to
be a first priority perfected security interest in the Collateral (subject only
to Permitted Liens that may have superior priority to Bank’s Lien under this
Guaranty)

(k) Guarantors jointly and severally covenant, warrant, and represent to Bank
that all representations and warranties contained in this Guaranty shall be true
at the time of each Guarantor’s execution of this Guaranty. Guarantors expressly
agree that any misrepresentation or breach of any warranty, in any material
respect, contained in this Guaranty shall be deemed material hereunder and under
the Loan Agreement.

Section 4. General Waivers. Each Guarantor waives:

(a) Any right to require Bank, prior to demanding payment or performance from
such Guarantor under this Guaranty, to (i) proceed against Borrower or any other
person; (ii) proceed against or exhaust any security or (iii) pursue any other
remedy. Bank may exercise or not exercise any right or remedy it has against
Borrower or any security it holds (including the right to foreclose by judicial
or nonjudicial sale) without affecting any Guarantor’s liability hereunder.

(b) Any defenses based upon any disability or other defense of Borrower or upon
the cessation of Borrower’s liabilities.

(c) Any setoff, defense or counterclaim against Bank.

(d) Any defense based upon the absence, impairment or loss of any right of
reimbursement or subrogation or any other rights against Borrower. Until
Borrower’s Obligations to Bank have been paid, no Guarantor has any right of
subrogation or reimbursement or other rights against Borrower.

(e) Any right to enforce any remedy that Bank has against Borrower.

(f) Any right to participate in any security held by Bank.

(g) Any demand for performance, notice of nonperformance or notice of new or
additional indebtedness incurred by Borrower to Bank. Each Guarantor is
responsible for being and keeping itself informed of Borrower’s financial
condition.

 

3



--------------------------------------------------------------------------------

(h) The benefit of any act or omission by Bank which directly or indirectly
results in or aids the discharge of Borrower from any of the Obligations by
operation of law or otherwise.

(i) The benefit of California Civil Code Section 2815 permitting the revocation
of this Guaranty as to future transactions and the benefit of California Civil
Code Sections 2809, 2810, 2819, 2839, 2845, 2848, 2849, 2850, 2899 and 1432 with
respect to certain suretyship defenses.

Section 5. Covenants. Guarantors jointly and severally covenant and agree to the
following:

(a) If any Guarantor shall acquire a commercial tort claim, such Guarantor shall
promptly notify Bank in a writing signed by such Guarantor of the general
details thereof and grant to Bank in such writing a security interest therein
and in the proceeds thereof, all upon the terms of this Guaranty, with such
writing to be in form and substance reasonably satisfactory to Bank.

(b) Each Guarantor shall: (i) use commercially reasonable efforts to protect,
defend and maintain the validity and enforceability of its intellectual
property; (ii) promptly advise Bank in writing of material infringements of its
intellectual property; and (iii) not allow any intellectual property owned by
such Guarantor and material to such Guarantor’s business to be abandoned,
forfeited or dedicated to the public without Bank’s written consent unless
Guarantors shall reasonably determine that such intellectual property is not of
material value or has no business value and such abandonment, forfeiture or
dedication would not result in a Material Adverse Change.

(c) Except as may be otherwise expressly provided herein, each Guarantor shall
make any payments and do any act necessary or convenient to protect the
Collateral and the value of Bank’s interest therein. If any Guarantor fails to
pay any amount or furnish any required proof of payment to third persons as
required hereunder, Bank may make all or part of the payment. Any amounts paid
by Bank are Bank Expenses and immediately due and payable, bearing interest at
the then highest applicable rate on the Credit Extensions under the Loan
Agreement, and secured by the Collateral. No payments by Bank are an agreement
to make similar payments in the future or Bank’s waiver of any Event of Default.

(d) Guarantors shall, upon obtaining ownership of any additional stock of a
Subsidiary or stock otherwise required to be pledged to Bank pursuant to the
Loan Agreement or any other Loan Document, which stock is not already Pledged
Securities, promptly (and in any event within 5 Business Days) revise Schedule A
in respect of any such additional stock, which revision shall immediately be
deemed to be a pledge of such stock to Bank provided, however, that in no event
shall any Guarantor be required to pledge more than 66% of the total combined
voting power of all capital stock of all classes of a Subsidiary not organized
under the laws of a state of the United States of America if a pledge of greater
than 66% would, by itself, result in a deemed dividend to the Guarantors under
Section 956 of the Internal Revenue Code, as amended, or any similar successor
section. Guarantors shall promptly deliver (or cause to be delivered) to Bank
such stock certificates together with duly executed instruments of transfer or
assignment undated and in blank or, in the case of uncertificated securities,
promptly deliver (or cause to be delivered) to Bank a duly executed control
agreement covering such uncertificated securities, all in form and substance
satisfactory to Bank.

(e) [Reserved.]

(f) Except as may be permitted by the Loan Agreement, each Guarantor shall not
(i) engage in any business other than the businesses currently engaged in by
such Guarantor or any business reasonably related, complementary or incidental
thereto or reasonable extensions thereof; (ii) liquidate or dissolve (other than
a dissolution or liquidation into Borrower or another Guarantor); (iii) cease to
be a direct or indirect wholly-owned Subsidiary of Borrower; (iv) create any new
Subsidiaries (other than wholly-owned Subsidiaries), (v) merge or consolidate
with any other Person (other than wholly-owned Subsidiaries or Borrower);
(vi) add any new offices or business locations, including warehouses without at
least 10 days prior written notice to Bank; (vii) change its jurisdiction of
organization, or its organizational structure or type, or its legal name or any
organizational number assigned by its jurisdiction of organization, unless it
gives Bank at least 10 days prior written notice; and (viii) convey, sell,
lease, transfer or otherwise dispose of all or any part of its business or
property, other than Transfers permitted by Section 5(h) of this Guaranty or
Section 7.1 of the Loan Agreement. For purposes hereof, a “wholly-owned”
Subsidiary of a Person shall include any Subsidiary that would be a wholly-owned
Subsidiary of such Person but for a statutory share or similar minority interest
granted to another Person in compliance with applicable law.

 

4



--------------------------------------------------------------------------------

(g) Guarantors will not permit any Collateral not to be subject to the first
priority security interest granted herein to Bank (subject only to Permitted
Liens that may have superior priority to Bank’s security interest hereunder).

(h) Guarantors shall not convey, sell, lease, transfer or otherwise dispose of
(collectively, “Transfer”), or permit any of their Subsidiaries to Transfer, all
or any part of any Guarantor’s or any such Subsidiary’s business or property,
except for Transfers (i) of Inventory in the ordinary course of business;
(ii) of worn-out or obsolete Equipment or obsolete Inventory; (iii) between
Borrower and any Guarantor or among Guarantors; and (iv) in connection with
Permitted Liens and Permitted Investments (where such terms shall have the
meaning given to them in the Loan Agreement, except that all references to
Borrower shall be read to refer to Guarantors and all references to Section 7.1
of the Loan Agreement shall refer to this Section 5(h)).

(i) Guarantors shall not permit or suffer any Change in Control or enter into
any transaction or a series of transactions in which the stockholders of a
Guarantor who were not stockholders immediately prior to the first such
transaction own more than 25% of the voting stock of such Guarantor immediately
after giving effect to such transaction or related series of such transactions
(other than by the sale of Borrower’s equity securities in a public offering).

(j) From the date hereof and continuing through the termination of this
Guaranty, Guarantors shall make available to Bank, without expense to Bank, each
Guarantor’s books and records, and each Guarantor’s officers, employees and
agents, to the extent that Bank may deem any of them reasonably necessary to
prosecute or defend any third-party suit or proceeding instituted by or against
Bank with respect to any Collateral or relating to any Guarantor.

(k) Guarantors shall maintain all of their, and all of their Subsidiaries’,
primary domestic operating and other deposit accounts and securities accounts
with Bank or one of Bank’s Affiliates. Guarantors shall not maintain any
Collateral Account except pursuant to the terms of this subsection (k) and
subsection (l) below.

(l) Guarantors shall provide Bank 5 days written notice before any Guarantor
establishes any Collateral Account at or with any bank or financial institution
other than Bank or one of Bank’s Affiliates. In addition, for each Collateral
Account that any Guarantor at any time maintains, Guarantors shall cause the
applicable bank or financial institution (other than Bank) at or with which any
such Collateral Account is maintained to execute and deliver a Control Agreement
or other appropriate instrument with respect to such Collateral Account to
perfect Bank’s Lien in such Collateral Account. The provisions of this
subsection shall not apply to deposit accounts exclusively used for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of any Guarantor’s employees and identified to Bank by Guarantors as such.

(m) Guarantors shall timely pay when due all property and other taxes,
assessments and government charges or levies imposed upon, and all claims
(including claims for labor, materials and supplies) against, the Collateral,
except to the extent the validity thereof is being contested in good faith and
adequate reserves are being maintained in connection therewith.

(n) Guarantors shall, at any time and from time to time, execute and deliver
such further instruments and take such further action as may reasonably be
requested by Bank to effect the purposes of this Guaranty.

Section 6. Right and Remedies.

(a) Upon the occurrence and during the continuation of an Event of Default, Bank
shall have all of the rights of a secured party under the Uniform Commercial
Code and the Loan Documents in addition to all other rights and remedies granted
to it under this Guaranty, and under any other instrument or agreement with
respect to the Collateral. Guarantors’ obligations hereunder are not limited to
the Collateral or any exercise by Bank

 

5



--------------------------------------------------------------------------------

of rights and remedies against the same, and Bank may pursue any other available
rights and remedies against Guarantors, whether hereunder, under the Loan
Documents, at law or otherwise, without resort to the Collateral if Bank deems
it in its best interests to do so.

(b) Without limiting the generality of the foregoing, Guarantors expressly agree
that Bank, without notice or demand, may do any or all of the following upon an
Event of Default:

(i) apply, set off, collect or sell in one or more sales, or take such steps as
may be necessary to liquidate and reduce to cash in the hands of Bank in whole
or in part, with or without any previous demands or demand of performance or
notice or advertisement, the whole or any part of the Collateral in such order
as Bank may elect, and any such sale may be made either at public or private
sale conducted in accordance with the Code at Bank’s or any Guarantor’s place of
business or elsewhere, or (with respect to Collateral of a type ordinarily or
customarily bought, sold, or traded at any broker’s board or securities
exchange) at any broker’s board or securities exchange, either for cash or upon
credit or for future delivery; provided, however, that if such disposition is at
private sale, then the purchase price of the Collateral shall be equal to the
public market price then in effect, or, if at the time of sale no public market
for the Collateral exists, then, in recognition of the fact that the sale of the
Collateral would have to be registered under the Securities Act of 1933, as
amended (the “Act”), and that the expenses of such registration are commercially
unreasonable for the type and amount of collateral pledged hereunder, Bank and
Guarantors hereby agree that such private sale shall be at a purchase price
mutually agreed to by Bank and Guarantors or, if the parties cannot agree upon a
purchase price, then at a purchase price established by the Bank in the exercise
of its reasonable discretion. Bank shall be under no obligation to delay the
sale of any of the Pledged Securities for the period of time necessary to permit
Guarantors to register such securities for public sale under the Act, or under
applicable state securities laws, even if Guarantors would agree to do so. Bank
may be the purchaser of any or all Collateral so sold and hold the same
thereafter in its own right free from any claim of any Guarantor or right of
redemption. To the extent permitted by applicable law, demands of performance,
notices of sale, advertisements and presence of property at sale are hereby
waived. Any sale hereunder may be conducted by any officer or agent of Bank;

(ii) settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that Bank considers advisable, notify any
Person owing a Guarantor money of Bank’s security interest in such funds, and
verify the amount of such account;

(iii) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral.
Guarantors shall assemble the Collateral if Bank requests and make it available
as Bank designates. Bank may enter premises where the Collaterals is located,
take and maintain possession of any part of the Collateral, and pay, purchase,
contest, or compromise any Lien which appears to be prior or superior to its
security interest and pay all expenses incurred. Each Guarantor grants Bank a
license to enter and occupy any of such Guarantor’s premises, without charge, to
exercise any of Bank’s rights or remedies;

(iv) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge, each
Guarantor’s labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Bank’s exercise of its rights under this Section, each
Guarantor’s rights under all licenses and all franchise agreements inure to
Bank’s benefit;

(v) place a “hold” on any account maintained with Bank and/or deliver a notice
of exclusive control, any entitlement order, or other directions or instructions
pursuant to any Control Agreement or similar agreements providing control of any
Collateral; and

(vi) demand and receive possession of any Guarantor’s Books.

(c) Each Guarantor hereby waives presentment, demand, protest or any notice (to
the maximum extent permitted by applicable law) of any kind in connection with
this Guaranty or any disposition of the Collateral.

 

6



--------------------------------------------------------------------------------

(d) To the maximum extent permitted by applicable law, each Guarantor waives all
claims, damages, and demands against Bank arising out of the repossession,
retention or sale of the Collateral.

Section 7. Power of Attorney. Each Guarantor hereby irrevocably appoints Bank as
its lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to: (a) endorse such Guarantor’s name on any
checks or other forms of payment or security; (b) sign such Guarantor’s name on
any invoice or bill of lading for any Account or drafts against Account Debtors;
(c) settle and adjust disputes and claims about the Accounts directly with
Account Debtors, for amounts and on terms Bank determines reasonable; (d) make,
settle, and adjust all claims under such Guarantor’s insurance policies;
(e) pay, contest or settle any Lien, charge, encumbrance, security interest, and
adverse claim in or to the Collateral, or any judgment based thereon, or
otherwise take any action to terminate or discharge the same; and (f) transfer
the Collateral into the name of Bank or a third party as the Code permits. Each
Guarantor hereby appoints Bank as its lawful attorney-in-fact to sign such
Guarantor’s name on any documents necessary to perfect or continue the
perfection of any security interest regardless of whether an Event of Default
has occurred until all Obligations have been satisfied in full and Bank is under
no further obligation to make Credit Extensions under the Loan Agreement. Bank’s
foregoing appointment as each Guarantor’s attorney in fact, and all of Bank’s
rights and powers, are coupled with an interest and are irrevocable until all
Obligations have been fully repaid and performed and Bank’s obligation to
provide Credit Extensions has terminated.

Section 8. Indemnity. Guarantors jointly and severally agree to indemnify,
defend and hold Bank and its directors, officers, employees, agents, attorneys,
or any other Person affiliated with or representing Bank (each, an “Indemnified
Person”) harmless against: (a) all obligations, demands, claims, and liabilities
(collectively, “Claims”) claimed or asserted by any other party in connection
with the transactions contemplated by the Loan Documents; and (b) all losses or
expenses (including Bank Expenses) in any way suffered, incurred or paid by such
Indemnified Person as a result of, following from, consequential to, or arising
from transactions between Bank and Borrower or any Guarantor (including
reasonable attorneys’ fees and expenses), except for Claims and/or losses
directly caused by such Indemnified Person’s gross negligence or willful
misconduct.

Section 9. [Reserved.]

Section 10. Reinstatement. Notwithstanding any provision of the Loan Agreement
to the contrary, the liability of Guarantors hereunder shall be reinstated and
revived and the rights of Bank shall continue if and to the extent that for any
reason any payment by or on behalf of Guarantors or Borrower is rescinded or
must be otherwise restored by Bank, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, all as though such amount had not
been paid. The determination as to whether any such payment must be rescinded or
restored shall be made by Bank in its sole discretion; provided, however, that
if Bank chooses to contest any such matter at the request of any Guarantor,
Guarantors jointly and severally agree to indemnify and hold harmless Bank from
all costs and expenses (including, without limitation, reasonable attorneys’
fees) of such litigation. To the extent any payment is rescinded or restored,
Guarantors’ obligations hereunder shall be revived in full force and effect
without reduction or discharge for that payment.

Section 11. No Waiver; Amendments. No failure on the part of Bank to exercise,
no delay in exercising and no course of dealing with respect to, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law. This Guaranty may not be
amended or modified except by written agreement between Guarantors and Bank, and
no consent or waiver hereunder shall be valid unless in writing and signed by
the party granting such consent or waiver.

Section 12. Compromise and Settlement. No compromise, settlement, release,
renewal, extension, indulgence, change in, waiver or modification of any of the
Obligations or the release or discharge of Borrower from the performance of any
of the Obligations shall release or discharge any Guarantor from this Guaranty
or the performance of the obligations hereunder.

 

7



--------------------------------------------------------------------------------

Section 13. Effectiveness and Termination. This Guaranty shall be effective as
of the date hereof and shall continue in full force and effect until the earlier
of (a) such time that all Obligations and all obligations under this Guaranty
are fully and indefeasibly satisfied in accordance with the terms of the Loan
Documents, and Bank’s obligation to make Credit Extensions has terminated, or
(b) to the extent permitted by the Loan Agreement and this Guaranty, all
Guarantors have merged into Borrower, provided that Bank has been provided at
least 10 days prior written notice of such merger. After the occurrence of the
conditions described in either (a) or (b) of the preceding sentence, Bank shall
release its liens and security interests in the Collateral and all rights
therein shall revert to Guarantors or Borrower, as applicable.

Section 14. Notice. All notices, consents, requests, approvals, demands, or
other communication (collectively, “Communication”) by any party to this
Guaranty must be in writing and be delivered or sent by facsimile at the
addresses or facsimile numbers listed below. Each such Communication shall be
deemed to have been validly served given, or delivered; (a) upon the earlier of
actual receipt and 3 Business Days after deposit in the U.S. mail, registered or
certified mail, return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by electronic mail or facsimile transmission; (c) 1
Business Day after deposit with a reputable overnight courier with all charges
prepaid; or (d) when delivered, if hand-delivered by messenger, all of which
shall be addressed to the party to be notified and sent to the address,
facsimile number, or email address indicated below. Bank or any Guarantor may
change its mailing or electronic mail address or facsimile number by giving the
other parties written notice thereof in accordance with the terms of this
Section 14.

 

If to Guarantors:      Adept Technology International, Ltd.      c/o Adept
Technology, Inc.      5960 Inglewood Drive      Pleasanton, CA 94588      Attn:
Lisa M. Cummins      Fax: (925) 245-3510   or to:    Adept Technology Holdings,
Inc.      c/o Adept Technology, Inc.      5960 Inglewood Drive      Pleasanton,
CA 94588      Attn: Lisa M. Cummins      Fax: (925) 245-3510   or to:    Adept
Technology Canada Holding Co.      c/o Adept Technology, Inc.      5960
Inglewood Drive      Pleasanton, CA 94588      Attn: Lisa M. Cummins      Fax:
(925) 245-3510   or to:    Adept Technology Canada Co.      c/o Adept
Technology, Inc.      5960 Inglewood Drive      Pleasanton, CA 94588      Attn:
Lisa M. Cummins      Fax: (925) 245-3510 If to Bank:      Silicon Valley Bank  
   185 Berry Street,      Lobby 1, Suite 3000      San Francisco, CA 94107     
Attn: Rick Freeman      Fax: (415) 856-0810

Section 15. Entire Agreement. This Guaranty constitutes and contains the entire
agreement of the parties and supersedes any and all prior and contemporaneous
agreements, negotiations, correspondence, understandings and communications
between Guarantors and Bank, whether written or oral, respecting the subject
matter hereof.

 

8



--------------------------------------------------------------------------------

Section 16. Severability. If any provision of this Guaranty is held to be
unenforceable under applicable law for any reason, it shall be adjusted, if
possible, rather than voided in order to achieve the intent of Guarantors and
Bank to the extent possible. In any event, all other provisions of this Guaranty
shall be deemed valid and enforceable to the full extent possible under
applicable law.

Section 17. Subordination of Indebtedness. Any indebtedness or other obligation
of Borrower now or hereafter held by or owing to any Guarantor is hereby
subordinated in time and right of payment to all Obligations of Borrower to
Bank, except as such indebtedness or other obligation is expressly permitted to
be paid under the Loan Agreement; and such indebtedness of Borrower to any
Guarantor is assigned to Bank as security for this Guaranty, and if Bank so
requests shall be collected, enforced and received by such Guarantor in trust
for Bank and to be paid over to Bank on account of the Obligations of Borrower
to Bank, but without reducing or affecting in any manner the liability of
Guarantors under the other provisions of this Guaranty. Any notes now or
hereafter evidencing such indebtedness of a Borrower to any Guarantor shall be
marked with a legend that the same are subject to this Guaranty and shall be
delivered to Bank.

Section 18. Payment of Expenses. Guarantors shall pay, promptly on demand, all
Expenses incurred by Bank in defending and/or enforcing this Guaranty. For
purposes hereof, “Expenses” shall mean reasonable costs and expenses (including
reasonable fees and disbursements of any law firm or other external counsel and
the allocated cost of internal legal services and all disbursements of internal
counsel) for defending and/or enforcing this Guaranty (including those incurred
in connection with appeals or proceedings by or against any Guarantor under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief).

Section 19. Assignment; Governing Law. This Guaranty shall be binding upon and
inure to the benefit of each Guarantor and Bank and their respective successors
and assigns, except that Guarantors shall not have the right to assign its
rights hereunder or any interest herein without the prior written consent of
Bank, which may be granted or withheld in Bank’s sole discretion. Any such
purported assignment by any Guarantor without Bank’s written consent shall be
void. This Guaranty shall be governed by, and construed in accordance with, the
laws of the State of California without regard to principles thereof regarding
conflict of laws.

Section 20. PERSONAL JURISDICTION. EACH GUARANTOR HEREBY IRREVOCABLY AGREES THAT
ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY AND SECURITY
AGREEMENT OR ANY OF THE AGREEMENTS, DOCUMENTS OR INSTRUMENTS DELIVERED IN
CONNECTION HEREWITH MAY BE BROUGHT IN THE STATE AND FEDERAL COURTS LOCATED IN
SANTA CLARA COUNTY, CALIFORNIA AS BANK MAY ELECT (PROVIDED THAT EACH GUARANTOR
ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF THE STATE OF CALIFORNIA), AND, BY EXECUTION AND DELIVERY
HEREOF, EACH GUARANTOR ACCEPTS AND CONSENTS TO, GENERALLY AND UNCONDITIONALLY,
THE JURISDICTION OF THE AFORESAID COURTS AND AGREES THAT SUCH JURISDICTION SHALL
BE EXCLUSIVE, UNLESS WAIVED BY BANK IN WRITING, WITH RESPECT TO ANY ACTION OR
PROCEEDING BROUGHT BY ANY GUARANTOR AGAINST BANK. NOTHING HEREIN SHALL LIMIT THE
RIGHT OF BANK TO BRING PROCEEDINGS AGAINST ANY GUARANTOR IN THE COURTS OF ANY
OTHER JURISDICTION. EACH GUARANTOR HEREBY WAIVES, TO THE FULL EXTENT PERMITTED
BY LAW, ANY RIGHT TO STAY OR TO DISMISS ANY ACTION OR PROCEEDING BROUGHT BEFORE
SAID COURTS ON THE BASIS OF FORUM NON CONVENIENS.

Section 21. WAIVER OF JURY TRIAL. EACH OF BANK AND EACH GUARANTOR HEREBY WAIVES,
TO THE FULL EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS GUARANTY. EACH PARTY HERETO (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTY HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AND ANY
RELATED INSTRUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 21.

 

9



--------------------------------------------------------------------------------

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and orders applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to the California Code of Civil Procedure § 644(a). Nothing in
this paragraph shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral, or obtain provisional
remedies. The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph

Section 22. Confidentiality. In handling any confidential information, Bank
shall exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates; (b) to prospective transferees or purchasers of any
interest in the Credit Extensions (provided, however, Bank shall use
commercially reasonable efforts to obtain such prospective transferee’s or
purchaser’s agreement to the terms of this provision); (c) as required by law,
regulation, subpoena, or other order; (d) to Bank’s regulators or as otherwise
required in connection with Bank’s examination or audit; (e) as Bank considers
appropriate in exercising remedies under the Loan Documents; and (f) to
third-party service providers of Bank so long as such service providers have
executed a confidentiality agreement with Bank with terms no less restrictive
than those contained herein. Confidential information does not include
information that either: (i) is in the public domain or in Bank’s possession
when disclosed to Bank, or becomes part of the public domain after disclosure to
Bank through no fault of Bank; or (ii) is disclosed to Bank by a third party, if
Bank does not know that the third party is prohibited from disclosing the
information.

Bank may use confidential information for any purpose, including, without
limitation, for the development of client databases, reporting purposes, and
market analysis, so long as Bank does not disclose Guarantors’ identities or the
identity of any person associated with Guarantors unless otherwise expressly
permitted by this Guaranty. The provisions of the immediately preceding sentence
shall survive the termination of this Guaranty.

[Remainder of this page intentionally left blank]

 

10



--------------------------------------------------------------------------------

GUARANTORS:                 ADEPT TECHNOLOGY INTERNATIONAL, LTD.

 

By:  

        /s/ Lisa Cummins

Name:  

   Lisa Cummins

Title:  

     CFO

ADEPT TECHNOLOGY HOLDINGS, INC.

By:  

        /s/ Lisa Cummins

Name:  

   Lisa Cummins

Title:  

      CFO

ADEPT TECHNOLOGY CANADA HOLDING CO.

By:  

        /s/ Lisa Cummins

Name:  

   Lisa Cummins

Title:  

      CFO

ADEPT TECHNOLOGY CANADA CO.

By:  

        /s/ Lisa Cummins

Name:  

   Lisa Cummins

Title:  

     CFO



--------------------------------------------------------------------------------

Schedule A - Pledged Securities

Guarantor Name: ADEPT TECHNOLOGY INTERNATIONAL, LTD.

 

Entity Name

   Jurisdiction      Class
Of Equity      Certificate
Number(s)      Number
Of
Shares      Number of Shares as a
Percentage of
Outstanding Shares  

None

              

Guarantor Name: ADEPT TECHNOLOGY HOLDINGS, INC.

 

Entity Name

   Jurisdiction    Class
Of Equity    Certificate
Number(s)    Number
Of
Shares    Number of Shares as a
Percentage of
Outstanding Shares  

Adept Technology Canada Holding Co.

   Nova Scotia,
Canada    Common
Shares    2R    1      100 % 

Guarantor Name: ADEPT TECHNOLOGY CANADA HOLDING CO.

 

Entity Name

   Jurisdiction    Class
Of Equity    Certificate
Number(s)    Number
Of
Shares    Number of Shares as a
Percentage of
Outstanding Shares  

Adept Technology Canada Co.

   Nova Scotia,
Canada    Common
Shares    1    1000      100 % 

Guarantor Name: ADEPT TECHNOLOGY CANADA CO.

 

Entity Name

   Jurisdiction    Class
Of Equity    Certificate
Number(s)    Number
Of
Shares      Number of Shares as a
Percentage of
Outstanding Shares  

None

              

Annex 1-A

Guarantor Name: ADEPT MOBILEROBOTS LLC

 

Entity Name

   Jurisdiction    Class
Of Equity    Certificate
Number(s)    Number
Of Shares      Number of Shares as a
Percentage of
Outstanding Shares  

None

              

Annex 1-A

Guarantor Name: ADEPT INMOTX, INC.

 

Entity Name

   Jurisdiction    Class
Of Equity    Certificate
Number(s)    Number
Of Shares    Number of Shares as a
Percentage of
Outstanding Shares  

Adept Technology Denmark A/S

   Denmark    Ordinary
Shares    Not
certificated    510      66 % 